Case 1:19-cr-20433-FAM Document 1 Entered on FLSD Docket 07/12/2019 Page 1 of 2




                              U N ITED STA TES DISTRIC T C O U RT
                              SO UTH ER N D ISTRIC T O F FLO R ID A

                                 No. 1f)q -'-                      l e.

 UN ITED STATE S O F A M ER ICA

 V S.

 K ITO K O EM EIQA,

        D efendant.
                                               /

                                     CRIM INAL COVER SH EET

        D id this m atter originate from a m atter pending in the CentralRegion of the United States
        Attorney'sOfticepriortoAugust9,2013(M ag.JudgeAliciaValle)?                 Yes x No
        D id this m atter originate from a m atterpending in the N orthern Region ofthe U nited States
        Attorney'sOfficepriortoAugust8,2014(M ag.JudgeShaniekM aynard)?               Yes x No
                                                   Respectfully subm itted,

                                                   A RIAN A FAJA RD O O RSHA N
                                                   UN ITED ST ES TTORN EY


                                        BY :
                                                   SHA N E         TLA N D             '----
                                                   A SSISTAN T UN ITED STATES A TTORN EY
                                                   CourtID N o.A 550255
                                                   99 N E 4th Street
                                                   M iam i,Florida 33132-21l1
                                                   Tel(305)961-9123
                                                   Fax (305)530-7976
                                                   Shane.Butland@ usdoi.gov
          Case 1:19-cr-20433-FAM Document 1 Entered on FLSD Docket 07/12/2019 Page 2 of 2
    AO 91(Rev.5/85)CriminalComplaint AUSA BUTLAND


                                      United S tates D istrictC otld
                       SOUTHERN                    DISTRICT O F                          FLORIDA

              UNITED STATES OF AMERICA

                               V.                                               C RIM INA L C O M PLA INT
                     KITOKO EM EKA,




'
                                                              cAssxuussR,);)c)
                                                                             .gjjjjrrns
    1,the undersigned com plainant,.being duly sworn,state the fùllowing is:true and correct to the best of m y
    kou
    Snowled
       thernge
             Dianrdictbof
               st      eliefor
                          Fl.On or
                             ida,  ab
                                 the 4.u
                                    di  tJ
                                       fén ul
                                          day,9KI
                                            nt ,2019,aEMEKA,
                                                TOKO  tMiamidi
                                                            Indtein
                                                                  rnaatma
                                                                       iontalAwi
                                                                           tlr 'irt
                                                                                  phi
                                                                                   or
                                                                                    nt,injMi
                                                                                      the ura
                                                                                            ismi
                                                                                              di-
                                                                                                cDaon
                                                                                                 ti deof
                                                                                                       Co unety
                                                                                                        the    ,inttih
                                                                                                              xecu    e
                                                                                                                     ve
    branchofthe UnitedStates,kno/inglyandwillfullymakeafalsestatementastoa materialfactto an Officerof
    U.S.Customs and BorderProtectj
                                 >oniinviolationofTitle 18.United States Code,Section 1001(a)(2).
                                           '                   '                     .

    If                                                                               1
    cou
      mrt
        phl
          e
          ai
           rns
             tti
               a
               ste
                 ba
                  ts
                   he
                    ad
                     tI
                      oa
                       nmtha
                           enfo
                              El
                               n
                               l
                               ofw
                                 or
                                  i
                                  è
                                  n:
                                   gmfa
                                      ec
                                       ntsO
                                       .
                                          :ffi
                                             cerwi
                                                 thU.S.CustomsandBof
                                                                   !
                                                                    derProtecti
                                                                              on(.
                                                                                 1CBP'),andthatthi
                                                                                                 s
    OnoraboutJuly9,2019,thedefendant,KITOKOEMEKA,arrivedatMiamiI4ernationalAirpodaboardTUlAirlines
    Flight#251from Brussels!Belgium.Th
                                     jedefendantpresentedaBelgium pa sportto CBPforentryintotheUnited
    States.BecauseBelgium lsavisawavercounti,thedefendantdid not4) dto presentaU.S.vlsaforentryand
    was referred to secondary inspection for adm lssibility verification.'Dùr g the secondary examination,CBP
    Officersqueried immigrationrecdrdswhichrevealedthatKITOKO EMEKA as previouslyadmitted into the United
    States on M arch 1,2012,fora period of90 days notto exceed M ay 29,2012 However,he did notdepad the United
    StatesuntilMarch25,2014,overstayinqhisallowedperiodofadmissiph-
                                                                  .l noraboutFebruary12,2015,KITOKO
    EM EKA was refused entry into the Unlted States in New York 1:ec**.*0.
                                                                         . f his previous overstay in the United
    States.CBP records showed that on July 1, 2019, the defendant com pleted an Electronic System for Travel
    Authorizationapjlication(ESTA)form,whichisarequiredvisaapplicationform.Theapplicationform asks,''Have
    youeverstayed IntheUnited StatesIonjerthantheadmissionperiodgrantedtoyou bytheU.S.government?''
    and 'dHave you everbeen denied a U.S.vlsa you applied forwith yourcurrentorprevious passport,or have you
    everbeen refused adm ission to the United States orw ithdraw n yourapplication foradm ission ata U.S.portof
    entry?''KITOKO EMEKA answeredl'No''to bothjuestions.Duringasecondaryinterview,thedefendantadmitted
    thathe had overstayed a previous visitto the Unlted States,and thathe w as refused entry into the United States
    on February 12,2015.




                                                                                                          J
                                                                   RO LA DO G O NZA LEZLENFO R ENT O FFIC ER
                                                                   U.S.CUSTOMS AND BORDER PROTECTION
    Sworn to before me,and subscribed in m y presence,



    JULY 11.2019                                         at        M iam i Florida
    Date                                                           City and State



    JACQUELINE BECERRA
    UNITED STATES MAGISTRATE JUDGE
    Nam eandTitle ofJudicialOfficer                                Signature ofJudicialOffice
